internal_revenue_service department of the treasury washington dc uic legend taxpayer a taxpayer b taxpayer c_corporation m company n plan x plan y dear this is in response to the contact person telephone number in reference to t ep ra t3 date dec - behalf by your authorized representative as supplemented by correspondence dated request a letter_ruling under sec_401 code request the following facts and representations support your ruling in which you and of the internal revenue letter submitted on your taxpayer a formed corporation m on date corporation m established plan x plan on july plan x was amended and restated as plan y of that date effective as a defined benefit pension_plan on december a profit-sharing your authorized representative has asserted on your behalf that plans x and y are qualified under code sec_401 on date taxpayer a made an election with respect to benefits due him under plan x under that election taxpayer a elected to receive plan x benefits in one lump sum as soon as administratively possible after the close of the plan_year in which he reaches the age which is one year less than his life expectancy determined as date he retires of the additionally under that election taxpayer a elected to have his death_benefits paid in one lump sum as soon as administratively possible after the close of the plan_year in which he dies primary beneficiary and taxpayer c finally under that election taxpayer a named taxpayer b as his secondary beneficiary as his page on july of corporation m directed that the trustee of plan x transfer the total net assets of plan x to company n the trustee of plan y taxpayer a acting in his capacity of president your authorized representative has provided documentation to the internal_revenue_service that indicates that the trustee-to-trustee transfer of assets authorized under the july apparently occurred prior to date tirective your authorized representative has also asserted on your behalf that the assets transferred from plan x to plan y have been accounted for separately from other assets held in plan y finally your authorized representative has asserted that the above-referenced transfer from plan x to the trustee of plan y complied with the requirements of code sec_414 based on the above facts and representations you through your éuthorized representative request the following letter_ruling that the transfer of taxpayer a's accrued_benefit under plan x to plan y pursuant to the date corporation m directive did not revoke taxpayer a’s date tefra sec_242 b election entered into with respect to taxpayer a’s plan x benefit with respect to your ruling_request code sec_401 general provides the rules governing minimum required distributions from plans qualified within the meaning of code sec_401 in sec_401 of the code was amended by sec_242 of the tax equity and fiscal responsibility act of c b tax_reform_act_of_1984 and of the tax_reform_act_of_1986 sec_242 affected by the later amendments to sec_401 a pub pub pub l l of tefra provided a transition rule that was not tra'84 and by sections tra'86 tefra and was further amended by sec_521 of the l sec_242 of tefra provides that amendments to section of the code made by sec_242 of tefra shall apply to plan years beginning after december of tefra provides the following transitional rule however sec_242 b a_trust forming part of transition rule not be disqualified under paragraph 491l a by subsection a designation before january of distribution of the internal_revenue_code of by reason of distributions under a a plan shall of section a s amended by any employee of a method vn page a which does not meet the requirements of such paragraph but b which would not have disqualified such trust under paragraph in effect before the amendment made by subsection a of sec_401 of such code as notice_83_23 c provides guidance with respect to distributions that may be made by a qualified_plan under the transition rule_of sec_242 of tefra in order for the transitional rule in sec_242 qualified_trust the distribution must be made in accordance with the following requirements as set forth in notice of tefra to apply to a distribution from a d n s w the distribution by the trust is one which would not have disqualified the trust under sec_401 a in effect immediately prior to the effective date of a of the code as of tefra in accordance with a method distribution designated by the employee whose if the distribution is of interest in the trust is being distributed or the employee is deceased by a beneficiary of such employee such designation is employee or the beneficiary and is made before january in writing is signed by the the employee whose interest in the trust is being gistributed has accrued a benefit under the plan of which the trust is a part as of date s the method of distribution designated by the employee specifies the following the form of the distribution lump sum level a dollar annuity formula annuity specified percentage payment per year etc the time at which distributions will commence b upon retirement at a stated age etc the period over which distributions will be c made stated number of years etc over the employee's life expectancy over a and in the case of any distribution upon the d employee's death iisted in order of priority the beneficiaries of the employee page the designation must information te fix the time determination cf plan payments not allow further choice in and of itself provide sufficient and the formula for the definite the designation must be complete and a distribution upon death will not be covered by this transitional rule unless the information in the designation contains the information described in items distributions to be made upon the death of the employee a - d above with respect to the if a designation made in accordance with the above requirements the transitional rule in if the employee is deceased by his as amended by sec_242 of tefra of tefra will not apply to the distribution and the is revoked by an employee or beneficiary subsequent to december sec_242 employee's interest must be distributed in accordance with sec_401 any change in the designation will be considered to be however the mere substitution or addition of another beneficiary one not named in the designation under the designation will not be considered to be a revocation of the designation so long as such substitution or addition does not alter the period over which distributions are to be made under the designation directly or indirectly for example by altering the relevant measuring life a revocation of the designation sec_1_401_a_9_-1 of the proposed income_tax regulations question and answer j-2 provides in relevant part that if is transferred from one plan transferor plan to another plan transferee_plan the amount transferred may be distributed in accordance with a sec_242 election made under the transferor plan if the employee did not elect to have the amount transferred and if the amount transferred is separately accounted for by the transferee an amount da sec_1_401_a_9_-1 of the proposed_regulations q a j-3 provides in relevant part that an amount distributed from one plan and rolled over into another plan may not be distributed in accordance with a sec_242 election entered into under the distributing plan - sec_1 a -1 of the proposed_regulations q a j -2 provides in relevant part amounts from cne pian under which a sec_242 election was made to another made rollover for purposes of qs as j-2 and j-3 the transfer shall be treated as an employee elects to transfer a distribution and that if from the evidence presented the service believes that the beneficiary designation made by taxpayer a does satisfy the requirements of sec_242 of tefra and notice_83_23 the issue presented in this case is whether the transfer of assets from plan x’s trust to plan y’s trust constitutes an elective page transfer as that term is used in sec_1 regulations qs éas j-2 and j-3 a -1 of the proposed in this case of plan y was made pursuant to the july signed by the president of corporation m participant did not direct that his interest in plan x be transferred to plan y the pre-1985 transfer of plan x assets to the trust corporation m directive taxpayer a a plan xx as based on the above the service concludes that the transfer of to plan y did not constitute taxpayer a’s accrued_benefit from plan x an elective transfer as that term is used in the questions and answers of the proposed_regulations referenced above thus based on the above facts and representations the service concludes as follows with respect to your ruling_request that the transfer of taxpayer a’s accrued_benefit under plan x to plan y pursuant to the date corporation m directive did not revoke taxpayer a’s date tefra sec_242 b election entered into with respect to taxpayer a’s plan x benefit this ruling letter is based on the assumption that plans x and y at all times relevant have met the requirements of code sec_40l a thereto pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours poe u hte frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division aosures deleted copy of letter_ruling form_437
